Citation Nr: 0523152	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-15 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
psychiatric disability, prior to March 12, 2003, and to a 
rating higher than 50 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to June 
1977, from January 1987 to May 1987, and from September 1990 
to June 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In January 2000, a hearing before a local hearing officer was 
held at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the period prior to March 12, 2003, the veteran's 
psychiatric disability was manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  For the period beginning March 12, 2003, the veteran's 
psychiatric disability has been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect, panic attacks, 
disturbances in motivation and mood, some difficulty in 
establishing and maintaining effective work and social 
relationships, and Global Assessment of Functioning (GAF) 
between 51 and 60, representing moderate symptoms. 


CONCLUSIONS OF LAW

1.  For the period prior to March 12, 2003, the criteria for 
an evaluation in excess of 30 percent for psychiatric 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9440 
(2004).

2.  For the period beginning March 12, 2003, the criteria for 
an evaluation in excess of 50 percent for psychiatric 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9440 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case and a March 2003 letter from the RO, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
errors in its development and consideration of the claim were 
harmless.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

A September 1998 VA mental health psychiatric evaluation 
notes that the veteran presented with feelings of fatigue and 
anxiousness.  The veteran reported that he developed symptoms 
such as fatigue, poor sleep, irritable mood, muscle ache, and 
feeling tense since he returned from Saudi Arabia in 1991.  
He also reported having flashbacks about the Gulf War.  He 
reported seeing the aftermath of American soldiers being shot 
by missiles.  He denied depressed mood, lack of motivation, 
loss of interest, helplessness, or hopelessness.  He also 
denied suicidal and homicidal ideation.  His thought process 
was goal directed and though content was without delusions.  
His mood was "okay" with anxious and constricted affect.  
Cognition was intact and the veteran experienced no 
hallucinations.  The assessment was anxiety symptoms; PTSD 
and somatization disorders to be ruled out.  

A December 1998 VA mental health progress note states that 
the veteran was very cooperative and was able to articulate 
more of his symptoms, which included frequent reexperiencing 
of war events, hyperarousal, chronic sleep disorder, 
irritability, and isolation.  He reported that he enjoys 
helping people and uses work as a distraction, although he 
felt a need to reduce his exposure to people and to work.  
The examiner described the veteran as a pleasant, articulate 
gentleman who was noticeably tense and controlled.  There was 
no evidence of a substance abuse problem or of any psychoses.  
The veteran denied suicidal or homicidal ideation.  He was 
alert and oriented times three.  His affect was constricted 
and his mood was "ok."  He had little, if any, social life 
presently.  The assessment was PTSD.  

Another December 1998 VA mental health progress note states 
that the veteran had chronic insomnia and hyperarousal.  He 
reportedly was working in an environment conducive to his 
need for decreased stimulation.  He worked the evening shift 
for an airline reservation network.  He reportedly enjoys 
helping people make connections.  On occasion he stated that 
he has to leave his post because he gets overwhelmed with 
stress and with his memories of his service in the Persian 
Gulf War theatre.  His demeanor was cautious but he was eager 
to share information about himself and his experiences.  He 
was quite tense but had logical and relevant thoughts and 
speech.  Social and occupation spheres in his life were noted 
to be significantly contained and dampened since his war 
experiences in 1990-1991.  He was noted to be working below 
his educational functional level; but he was reportedly 
taking computer classes to upgrade his skills.  

A January 1999 VA mental health progress note states that the 
veteran presented with tension and was filled with images and 
stories from the Persian Gulf War.  These thoughts intrude on 
his thinking although he does not have a thinking disorder or 
other psychosis.  He was pleasant, oriented times three, 
alert, motivated to improve his career and lifestyle, but 
truly held back by his sleep disturbance and intrusive 
symptoms.  The examiner opined that the veteran has enough 
social skills to work around the avoidance, even though it is 
burdensome.

The report of a March 1999 VA exam notes that the veteran 
complained of difficulty sleeping.  He spoke extensively 
about the Gulf War and his exposure to SCUD missiles.  He was 
currently employed.  The examiner, not a psychiatrist, gave 
no psychiatric diagnosis.

A March 1999 mental health progress note states that the 
veteran works full time and sleeps poorly.  He has no 
suicidal or homicidal ideation.  The assessment was, "stable 
in context of rather chronic PTSD with avoidance and 
hyperarousal leading to unhealthy level of isolation."  

A February 2000 VA progress note states that the veteran 
continued to have chronic anxiety and fatigue, and 
significant social isolation (although he does work).  His 
mood was mildly depressed and anxious.  He had no suicidal or 
homicidal ideation.  He was alert and oriented times three.  
Judgment was good.  He continued to be discouraged by his 
lack of promotion and under-employment, given his education 
and experience.  

A March 2000 VA exam report notes that the veteran 
experiences poor sleep with difficulty falling asleep and 
extreme fatigue during the day, nightmares about the war, 
chronic anxiety, hypervigilance, irritability, difficulty in 
crowds, poor concentration, weight gain, and an increase in 
social isolation.  The veteran described his mood as "better 
since I'm on the Zoloft."  The veteran was alert and 
oriented times three.  His affect was appropriate and full 
range.  Thought content was negative for suicidal ideation, 
homicidal ideation, or psychotic symptoms.  The impression 
was PTSD; rule out major depression, chronic.  The GAF score 
was 55.  The examiner opined that the veteran's experience 
during the Gulf War appears to have left him with mild PTSD.  
His symptoms include hypervigilance, poor concentration, 
irritability, and some increased difficulties in socializing.  
These symptoms have made it more difficult for him to 
function in the workplace and in social settings, and may 
have contributed to his inability to reach his full potential 
in the workplace.  

A September 2000 VA mental health progress note states that 
the veteran's chronic anxiety and social avoidance remained.  
He was oriented times three, alert, euthymic but flat at 
times, and his judgment was good.  

A March 2001 VA mental health progress note states that the 
veteran presented with tension, anxiety, social isolation, 
and concerns with physical ailments.  He had no harmful 
ideations toward others or himself, and was engaging and 
pleasant during the appointment.  He was noted to be pursuing 
work that would allow for his lower tolerance for stress and 
his need for a peaceful environment.  His stress symptoms 
were noted to be manageable; but he continued to work below 
his historic performance and education, all of which is 
explained by adjustment difficulties.  

A November 2001 VA mental health progress note states that 
the veteran appeared fatigued but was able to engage in 
discussion.  His affect was full range but he was noted to be 
socially isolated and intolerant of extra stresses and 
strains at work.  

A March 2002 VA mental health progress note states that the 
veteran continued to have poor toleration of his stressors in 
a work setting.  He experiences hyperarousal and avoidance.  
He has nightmares.  On exam he was alert and oriented times 
three.  He did not have suicidal or homicidal ideation.  His 
social support was noted to be limited due to isolation and 
chronic fatigue.  

A March 2002 primary care telephone note states that the 
veteran continues to suffer from hyperarousal, anxiety, and 
avoidance due to his PTSD.  He was noted to be unable to work 
due to his PTSD.  

A January 2003 VA mental health progress note states that the 
veteran reported symptoms of PTSD and depression, to include 
intrusive thoughts, nightmares about being in the desert, 
avoidance of flying overseas after the war, feeling distant 
from others, irritability, not sleeping enough, and 
intermittent depressed mood (which fluctuates from euthymic 
to mild depression).  There were no other anxiety or other 
psychotic symptoms.  The veteran's affect was constricted.  
His mood was euthymic.  He had coherent thought process and 
did not display any suicidal or homicidal ideation.  His 
insight and judgment were good.  The assessment was PTSD 
symptoms, chronic, and chronic fatigue.  

A February 2003 letter from a VA physician notes that the 
veteran has a history of PTSD and depression.

A March 2003 letter from a VA physician notes that the 
veteran was being seen for PTSD and depression.  The 
veteran's PTSD symptoms were noted to include nightmares, 
intrusive thoughts of his trauma, avoidance of flying 
overseas, trying to avoid thoughts of trauma, feeling 
foreshortened sense of future, irritability, shortened sleep 
time, survivor guilt, hyperstartle, and hypervigilance.  The 
physician noted that these symptoms have lead to impairment 
in the veteran's occupational and social functioning.  The 
veteran has a small circle of close friends but he remains 
protective of his own feelings.  It was also noted that the 
veteran was dealing directly with the public at his job with 
an airline company; however, he has been out of work since 
December 2001.

The report of a March 2003 VA examination notes the veteran's 
complaints of nightmares every night, intrusive thoughts of 
trauma over the Gulf War, avoidance of flying overseas after 
the Gulf War, trying to avoid thoughts of the trauma, feeling 
a foreshortened sense of the future, irritability, shortened 
sleep time, survival guilt, hyperstartle, hypervigilance, and 
feeling tired and fatigued.  The veteran was noted to 
function well socially when he is around limited groups of 
people, but he has difficultly when there are many people.  
The examiner noted that the veteran is very personable and 
has a winning personality.  The veteran worked at an airline 
until he was granted leave for disability in December 2001.  
His work at a ticket counter of an airline was 
extraordinarily stressful and it was difficult to deal with 
the anger and frustration of the general public in this 
capacity.  The veteran has been unemployed since December 
2001.  The veteran was noted to currently be working to start 
a business for Vietnam era disabled veterans.  He has a 
business that has now been certified by the small business 
association; the business involves airplanes and flying.  His 
current abilities include talking with people on the phone, 
traveling somewhat, negotiating and brokering different 
deals.  He enjoys this; however, he is making no money.  On 
exam the veteran was calm and cooperative.  He established 
good eye contact.  His speech was normal and his affect was 
constricted with no lability.  It was also consistent with 
his thought content.  His mood was anxious.  His thought 
process was logical and coherent.  He had no suicidal or 
homicidal ideation, no auditory or visual hallucinations, and 
no delusions.  He was alert and oriented as to person, place, 
day and date.  His insight and judgment were good.  The 
diagnosis was chronic adjustment disorder consistent with 
PTSD symptoms.  The GAF score was 55.  The examiner opined 
that if the business the veteran spoke of takes off, his 
prognosis is good.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD or 
Diagnostic Code 9440 for chronic adjustment disorder, a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

For the period prior to March 12, 2003, the veteran's 
psychiatric disability was rated as 30 percent disabling.  
The medical evidence for this time period indicates that the 
veteran's thought process was consistently goal directed and 
his thought content was without delusions.  Cognition was 
intact and he was always alert and oriented times three.  The 
medical evidence further notes that he suffered from symptoms 
such as irritability, mildly depressed mood, hyperarousal, 
chronic anxiety, social isolation, poor sleep, and 
constricted affect.  He did not display symptoms such as 
memory loss, flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment or abstract thinking, which would warrant a higher, 
50 percent evaluation for this time period.  The veteran's 
GAF score was noted to be 55 in March 2000, indicating 
serious symptoms.  However, when viewed in conjunction with 
the veteran's symptoms listed above, the Board finds the 30 
percent rating to be appropriate for this time period.

For the period beginning March 12, 2003, the veteran's 
psychiatric disability has been manifested by symptoms such 
as nightmares, intrusive thoughts, irritability, shortened 
sleep, survivor guilt, hyperstartle, and hypervigilance.  A 
March 2003 letter from a VA physician notes that these 
symptoms result in impairment in the veteran's occupational 
and social functioning.  The examiner noted that the veteran 
has a small circle of close friends but remains protective of 
his own feelings.  The March 2003 VA exam report notes the 
same symptoms.  At the exam, the veteran's affect was 
constricted and his mood was anxious.  His thought process 
was logical and coherent and he had no suicidal or homicidal 
ideation and no hallucinations or delusions.  His insight and 
judgment were good.  He did not display symptoms consistent 
with a 70 percent rating in that he did not show deficiencies 
with family relations, judgment, thinking or mood, suicidal 
ideation, obsessional rituals that interfere with routine 
activities, intermittently illogical obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene 
and an inability to establish and maintain effective 
relationships.  The veteran did display a difficulty in 
adapting to stressful circumstances; however, this is just 
one of the many requirements for a 70 percent rating and is 
not alone enough to warrant such a higher rating.  In viewing 
the medical evidence as a whole, the Board finds that the 
veteran's psychiatric disability is appropriately rated as 50 
percent disabling for this time period.

In reaching this decision, the Board has considered the 
evidentiary equipoise rule but has determined that it is not 
applicable in this case because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for 
psychiatric disability prior to March 12, 2003, and to a 
rating higher than 50 percent beginning on that date is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


